FILE COPY




                                  COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

MICHAEL ANDREW FOREMAN,                        §                  No. 08-13-00042-CR

                           Appellant,          §                     Appeal from the

v.                                             §                  County Crim Ct No 9

THE STATE OF TEXAS,                            §                 of Tarrant County, Texas
                            Appellee.
                                               §                     (TC# 1196029)

                                               §

                                        ORDER

       The Court GRANTS the State’s third motion for extension of time to file the brief until

December 26, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.


       It is further ORDERED that the Hon. Charles M. Mallin, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before December 26, 2013.


       IT IS SO ORDERED THIS 11TH DAY OF DECEMBER, 2013.


                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.